AO 245B (CASDRev. 02/l8) Judgment in a Criminal Case r~"“"”"""_/j

  
   
 

WLEU

 

l ns is 2019
UNITED STATES DISTRICT CoUrtT

SOUTHERN DISTRlCT OF CALIFORNIA SOUT,_._F_HN wis

BY
UNITED STATES OF AMERICA JUDGMENT IN A CR] CASE
V_ (For Offenses Committed On or After November l, 1987)

ct COUHT

cities us orsini UFORN\A
mci oF ca DEPUW

 
      

     

   

 

ALEJANDRO GARCIA-ESCAMILLA (1) ease N“mb€l”= 18CR4153'CAB

MICHAEL J. McCABE
Defendant’s Attcmey

REGISTRATIoN N0. 54523280

:| _
THE DEFENDANTZ
IXI pleaded guilty to count(S) ONE (1) OF THE ONE-COUNT INFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Numher{s)
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN l

The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

|E

The defendant has been found not guilty on count(s)

 

 

Count(s) dismissed on the motion of the United States.
Assessment : $100.00 - Waived

JVTA Assessrnent*: $

;Justice for Victims of Trafficking Act Of 2015, Pub. L. No. l 14-22.

No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

]anuarv 16. 23(9)

Date of Imp ition f Sentence

\»(//
HON. Cathy Ann Benclvengo
UNITED STATES DISTRICT JUDGE

  

iscR4153-CAB '

 

‘¢\

AO 245B (CASD Rev. 02/] 8) Judgment in a Criminal Case

 

DEFENDANT: ALEJANDRO GARClA-ESCAMILLA (l) Judgment - Page 2 of 2
CASE NUMBER: ISCR4153-CAB
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
12 MONTHS.

|] Sentence imposed pursuant to Title 8 USC Section 1326(b).
|] 'l`he court makes the following recommendations to the Bureau of Prisons:

|I The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
l:l at A.l\/l. on

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before

l:| as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Offlce.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

18CR4153-CAB

 

